Scott, Judge,
delivered the opinion of the court.
The most important question in this case is, as to the competency of the evidence to establish the fact of the election or appointment of the plaintiffs as trustees of the school district for which they sue. If nothing but the minutes of the meeting at which an election of trustees is made is admissible evidence of their official character, the school law must fail to be executed in a great many instances. The want of method in the transaction of business under our school system is notorious, and to expect a strict compliance with the law would be to render it of no avail in a great many of the school districts. Under the school law in New York, which suggested to us the idea of our system, it has been held that the official character of school trustees may be proved by reputation and their acts and conduct as . such. (McCoy v. Curtice, 9 Wend. 18.) In Connecticut, a *254clergyman in the celebration of marriage is a public civil officer, and his acts in that capacity are admissible as prima facie evidence of his official character. (Goshen v. Stonington, 4 Conn. 209.) Indeed it is a general rule that, in order to prove a general allegation that a party holds a particular office or situation, it is usually sufficient to prove his acting in that capacity; and this rule is applicable to cases in which the officer is plaintiff. (2 Starkie, part 4, tit. Character.) The proof of the affidavits and bonds given by the plaintiffs as trustees was admissible as evidence of their acts as trustees.
We are not of the opinion that the deed of conveyance given in evidence is nothing but a license. The instrument by its terms furnishes no support for such an idea. It grants a perpetual lease, and there is nothing in it which shows that such was not the understanding of the parties. But if it had been a license and nothing more, how would the defendant have been justified ? If he licenses another to occupy his land and afterwards sees proper to revoke his license, can he thereupon go and forcibly eject the occupant ? For the recovery of the possession, must he not resort to his legal remedy, and not take the redress of his wrong into his own hands ?
What will constitute a possession must depend upon circumstances. The purposes for which a tenement is used has its influence in ascertaining the acts and conduct which will determine whether or not there is a possession of it. If the circumstances established by the evidence were not sufficient to show the possession of a school-house, it would be difficult to retain possession of a building used for such a purpose but by continually holding a school in it without any intermission or vacation.
The third instruction given for the plaintiffs in relation to the damages to be recovered, it is conceived, is in accordance with the provisions of the 17th section of the act concerning forcible entry and detainer.
Judgment affirmed.
The other judges concur.